

116 HR 524 IH: Crooked River Ranch Fire Protection Act
U.S. House of Representatives
2019-01-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 524IN THE HOUSE OF REPRESENTATIVESJanuary 11, 2019Mr. Walden introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo adjust the eastern boundary of the Deschutes Canyon-Steelhead Falls and Deschutes Canyon
			 Wilderness Study Areas in the State of Oregon to facilitate fire
			 prevention and response activities to protect private property, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Crooked River Ranch Fire Protection Act. 2.Boundary adjustment, Deschutes Canyon-Steelhead Falls Wilderness Study Area boundary adjustment, Oregon (a)Boundary adjustmentThe boundary of the Deschutes Canyon-Steelhead Falls Wilderness Study Area is modified to exclude approximately 688 acres of public land, as depicted on the map entitled Deschutes Canyon-Steelhead Falls Wilderness Study Area (WSA) Proposed Boundary Adjustment and dated September 26, 2018.
			(b)Effect of exclusion
 (1)In generalThe public land excluded from the Deschutes Canyon-Steelhead Falls Wilderness Study Area under subsection (a)—
 (A)is no longer subject to section 603(c) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782(c)); and
 (B)shall be managed in accordance with— (i)this section;
 (ii)the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.); and (iii)any applicable resource management plan.
 (2)ManagementThe Secretary of the Interior shall manage the land excluded from the Deschutes Canyon-Steelhead Falls Wilderness Study Area under subsection (a) to improve fire resiliency and forest health, including the conduct of wildfire prevention and response activities, as appropriate.
 (3)Off-road recreational motorized useThe Secretary of the Interior shall not permit off-road recreational motorized use on the public land excluded from the Deschutes Canyon-Steelhead Falls Wilderness Study Area under subsection (a).
				